DETAILED ACTION
	This action is in response to the Response to Election/Restriction filed 6/13/22. Currently, claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 10-18 and 20 in the reply filed on 6/13/22 is acknowledged.
Claims 1-9 and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/22.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes legal phraseology, which is not permitted. The term “comprising” should be removed from the abstract to avoid this error.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 11-18 and 20 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claims, all recitations of “the composition” should be amended to recite ---the wound-healing composition of matter---.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “said carrier” should be amended to recite ---said physiologically acceptable carrier---.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “said liquid carrier” should be amended to recite ---said liquid---.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “from about 5 to about 25% of powdered manuka honey, from about 15 to about 35% of powdered tea tree oil, and the remainder, powdered activated charcoal” should be amended to recite ---from about 5 to about 25% of said powdered manuka honey, from about 15 to about 35% of said powdered tea tree oil, and the remainder, said powdered activated charcoal---.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “from about 10 to about 20% of powdered manuka honey, from about 20 to about 30% of powdered tea tree oil, and the remainder, powdered activated charcoal” should be amended to recite ---from about 10 to about 20% of said powdered manuka honey, from about 20 to about 30% of said powdered tea tree oil, and the remainder, said powdered activated charcoal---.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “from about 12 to about 18% of powdered manuka honey, from about 23 to about 27% of powdered tea tree oil, and the remainder, powdered activated charcoal” should be amended to recite ---from about 12 to about 18% of said powdered manuka honey, from about 23 to about 27% of said powdered tea tree oil, and the remainder, said powdered activated charcoal---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” (twice recited) in claim 16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claimed percent compositions are rendered indefinite by the use of the term “about.”
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” (twice recited) in claim 17 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claimed percent compositions are rendered indefinite by the use of the term “about.”
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” (twice recited) in claim 18 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claimed percent compositions are rendered indefinite by the use of the term “about.”
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites “applying to said wound a wound-healing amount of the composition of claim 10.” Since the claim does not recite the specific structure of the claimed composition, the metes and bounds of the claim cannot be determined. Applicant should amend claim 20 to include the structure of the composition to avoid this error.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. (US 2017/0354754), in view of Zhou et al. (US 2020/0306287) and further in view of Klofta et al. (US 2011/0260369).
In regards to claim 10, Linden et al. teaches in [0009] a mixture ([0009] teaches that “one or more” of the listed materials can be “added to” “the wound;” upon adding a plurality of said materials to the wound, the materials would necessarily be mixed) of honey ([0009] teaches that one of the materials is “honey”), activated charcoal ([0009] teaches that one of the materials is “activated charcoal”), and tea tree ([0009] teaches that one of the materials is “tea tree extract”). 
Linden et al. teaches in [0009] that “the various added materials can be in any suitable state, including, without limitation, being in a gas, liquid, and/or solid state.”
Linden et al. does not explicitly teach that the materials of the mixture are powdered; that the honey is manuka honey; and that the tea tree is tea tree oil.
However, Zhou et al. teaches in [0002] an analogous device wherein the material is powdered ([0002] teaches a “hemostatic powder”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the materials of the mixture of Linden et al. to be powdered as taught by Zhou et al. because this element is known to provide the materials with “a large specific surface area while contacting the wound, so that the effect is better than other forms under the same dosage,” as Zhou et al. teaches in [0002].
Linden et al. and Zhou et al. do not teach that the honey is manuka honey; and that the tea tree is tea tree oil.
However, Klofta et al. teaches in [0041] an analogous device wherein the honey is manuka honey ([0041] teaches “still other optional active ingredients include wound healing agents such as panthenol, pantothenic acid, calcium panththenate, grape seed extract, manuka honey, and ulmo honey”); and that the tea tree is tea tree oil ([0041] teaches “for example, antibacterial agents such as benzalkonium chloride, benzethonium chloride, methylbenzethonium chloride, phenol, povidone-iodine complex, chlorhexidene and derivatives (e.g., chlorhexidene gluconate), cetrimonium bromide, cetrimonium chloride, cetrimonium stearate, cetylpyridinium chloride, octenidine dihydrochloride, thymol, triclosan, and terpenes (e.g., tea tree oil) may be included in the personal care composition”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the honey and tea tree of Linden et al. as modified by Zhou et al. to be manuka honey and tea tree oil, respectively, as taught by Klofta et al. because these elements are known to be “wound healing agents” and “antibacterial agents,” respectively, that are “suitable for treating wounds” as Klofta et al. teaches in [0041].
In regards to claims 11-13, Linden et al., Zhou et al. and Klofta et al. teach the apparatus of claim 10. Linden et al. and Zhou et al. do not teach a physiologically acceptable carrier; wherein said carrier is a liquid; wherein said liquid carrier is an oil.
However, Klofta et al. teaches in [0046] an analogous device with a physiologically acceptable carrier ([0046] teaches “the personal care composition may include a carrier material”); wherein said carrier (“carrier material” taught in [0046]) is a liquid ([0046] teaches that “the carrier may also be an organic or silicone based carrier like mineral oil;” mineral oil is a liquid); wherein said liquid carrier is an oil ([0046] teaches “the carrier may also be an organic or silicone based carrier like mineral oil”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify composition of matter of Linden et al. as modified by Zhou et al. and Klofta et al. to include a physiologically acceptable carrier; wherein said carrier is a liquid; wherein said liquid carrier is an oil as taught by Klofta et al. because this element is known to provide a matrix in which the other materials of the composition of matter are dispersed and which helps to provide a relatively uniform distribution of the other materials of the composition of matter on the skin of a user, as Klofta et al. teaches in [0046].
In regards to claim 16, Linden et al., Zhou et al. and Klofta et al. teach the apparatus of claim 10. Linden et al. as modified by Zhou et al. and Klofta et al. teaches a composition comprising powdered manuka honey, powdered tea tree oil and powdered activated charcoal, as detailed in the rejection of claim 10 above.
Linden et al., Zhou et al. and Klofta et al. do not teach the composition comprising, by weight, from about 5 to about 25% of powdered manuka honey, from about 15 to about 35% of powdered tea tree oil, and the remainder, powdered activated charcoal.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the composition comprising, by weight, from about 5 to about 25% of powdered manuka honey, from about 15 to about 35% of powdered tea tree oil, and the remainder, powdered activated charcoal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the proportions of powdered manuka honey, powdered tea tree oil and powdered activated charcoal could be modified as necessary to achieve a specific therapeutic result or to accommodate the needs of a specific individual.
In regards to claim 17, Linden et al., Zhou et al. and Klofta et al. teach the apparatus of claim 10. Linden et al. as modified by Zhou et al. and Klofta et al. teaches a composition comprising powdered manuka honey, powdered tea tree oil and powdered activated charcoal, as detailed in the rejection of claim 10 above.
Linden et al., Zhou et al. and Klofta et al. do not teach the composition comprising, by weight, from about 10 to about 20% of powdered manuka honey, from about 20 to about 30% of powdered tea tree oil, and the remainder, powdered activated charcoal.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the composition comprising, by weight, from about 10 to about 20% of powdered manuka honey, from about 20 to about 30% of powdered tea tree oil, and the remainder, powdered activated charcoal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the proportions of powdered manuka honey, powdered tea tree oil and powdered activated charcoal could be modified as necessary to achieve a specific therapeutic result or to accommodate the needs of a specific individual.
In regards to claim 18, Linden et al., Zhou et al. and Klofta et al. teach the apparatus of claim 10. Linden et al. as modified by Zhou et al. and Klofta et al. teaches a composition comprising powdered manuka honey, powdered tea tree oil and powdered activated charcoal, as detailed in the rejection of claim 10 above.
 Linden et al., Zhou et al. and Klofta et al. do not teach the composition comprising, by weight, from about 12 to about 18% of powdered manuka honey, from about 23 to about 27% of powdered tea tree oil, and the remainder, powdered activated charcoal.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the composition comprising, by weight, from about 12 to about 18% of powdered manuka honey, from about 23 to about 27% of powdered tea tree oil, and the remainder, powdered activated charcoal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the proportions of powdered manuka honey, powdered tea tree oil and powdered activated charcoal could be modified as necessary to achieve a specific therapeutic result or to accommodate the needs of a specific individual.
In regards to claim 20, Linden et al. teaches in [0009] applying to said wound ([0009] teaches adding the composition to the wound) a wound-healing amount ([0021] teaches “the described wound packing and its associated methods are configured to help wounds (including chronic wounds) close up and otherwise heal”) of the composition (the composition taught by Linden et al. as modified by Zhou et al. and Klofta et al. in the rejection of claim 10 above).

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. (US 2017/0354754), in view of Zhou et al. (US 2020/0306287), in view of Klofta et al. (US 2011/0260369) and further in view of Serafini et al. (US 2019/0022149).
In regards to claims 14 and 15, Linden et al., Zhou et al. and Klofta et al. teach the apparatus of claims 10-13. Linden et al., Zhou et al. and Klofta et al. do not teach that said oil is a vegetable oil; wherein said vegetable oil is coconut oil.
However, Serafini et al. teaches in [0019] an analogous device wherein said oil is a vegetable oil; wherein said vegetable oil is coconut oil ([0019] teaches “the carrier can be any oil, natural or synthetic, with coconut oil preferred”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the oil of Linden et al. as modified by Zhou et al. and Klofta et al. to be a vegetable oil; wherein said vegetable oil is coconut oil as taught by Serafini et al. because this element is known to be a preferred carrier for topical wound treatments that is “beneficial” because it can “add to the viscosity of a solution and [is] therefore more likely to remain in the wound for longer periods of time, keeping the wound moist” and allow “for a more prolonged release of active compounds into the surface area of the wound,” as Serafini et al. teaches in [0019].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeBaun (US 2021/0069096)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/17/2022